37 A.3d 1139 (2012)
209 N.J. 425
In the Matter of Nicholas R. MANZI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-64 September Term 2011, 069788
Supreme Court of New Jersey.
March 16, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-294 and DRB 11-322, recommending on the records certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that NICHOLAS R. MANZI of HAWTHORNE, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since February 16, 2010, be suspended from the practice of law for a period of six months for his unethical conduct in DRB 11-322, and disbarred for his unethical conduct in DRB 11-294, for violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (knowing misappropriation of client funds), RPC 1.15(b) (failure to promptly deliver funds to client), RPC 1.15(d) (recordkeeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (attempt to violate the Rules of Professional Conduct), RPC 8.4(d) (conduct prejudicial to the administration of justice), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And NICHOLAS R. MANZI having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that NICHOLAS R. MANZI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that NICHOLAS R. MANZI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NICHOLAS R. MANZI pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed February 16, 2010, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondents file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.